EXHIBIT 10.1

CAPITAL CONTRIBUTION AGREEMENT

 



THIS CAPITAL CONTRIBUTION AGREEMENT (the “Agreement”) is made and entered into
as of this 29th day of June, 2007, by and among China North East Petroleum
Holdings Limited, a Nevada corporation (the “Company”), Mr. Hong Jun Wang,
Chairman of the Board and President of the Company (“Mr Wang”) and Ms. Guizhi Ju
(“Ms Ju”).

 

RECITALS

 

WHEREAS, during fiscal years 2005, 2006 and 2007, Mr. Wang and Ms. Ju
collectively, made cash advances to the Company or its subsidiaries in an
aggregate amount of $7,197,813 (the “Advances”), which funds have been used to
develop the Company’s oil field assets in Jilin Province.

 

WHEREAS, on January 26, 2007, the Company, through its 90% owned subsidiary Song
Yuan North East Petroleum Technical Service Co., Ltd., a PRC limited liability
company, acquired all of the interests in Song Yuan City Yu Qiao Oil and Gas
Development Limited Corporation, a PRC limited liability company from Ms. Ju. In
consideration for the acquisition, the Company issued to Ms. Ju an aggregate of
10 million shares of its common stock (the “Acquisition Shares”), having a
market value of approximately U.S.$3.1 million based on the preceding 30-day
average of the high bid and the low ask price for the Company’s common stock as
quoted on the Over-the-Counter Bulletin Board as of the Closing.

 

WHEREAS, the Company continues to require significant additional capital to
develop the Company’s oil field assets.

 

WHEREAS, in part as a result of the Advances and the issuance of the Acquisition
Shares, the Company’s debt to equity ratio and its earnings per share (EPS) has
had a material adverse affect on the Company’s ability to raise additional
capital either through debt or equity facilities.

 

WHEREAS, in order to improve the Company’s ability to raise additional capital,
Mr. Wang and Ms. Ju desire to contribute all of the Advances and Ms. Ju desires
to contribute all of the Acquisition Shares to the Company.

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the premises set forth above and the mutual
covenants herein contained, the parties hereto agree as follows:

 

1. Capital Contribution. Mr. Wang and Ms. Ju hereby agree to unconditionally and
irrevocably contribute to the capital of the Company 100% of the Advances and
100% of the Acquisition Shares.
 

2. No Revocation. Mr. Wang and Ms. Ju each hereby acknowledge and agree that the
foregoing contribution to capital is unconditional and irrevocable and upon
consummation thereof, neither Mr. Wang nor Ms. Ju shall have any rights
whatsoever to receive any consideration, whether in cash, property or otherwise
from the Company with respect to the Advances. Ms. Ju hereby acknowledges and
agrees that the contribution to capital of the Acquisition Shares is hereby
unconditional and irrevocable and upon consummation thereof, Ms Ju will have no
rights as a shareholder or otherwise with respect to the Acquisition Shares.

 

--------------------------------------------------------------------------------



 

 

3. Entire Agreement. This Agreement shall constitute the entire agreement among
the parties with respect to the subject matter thereof and shall supersede all
previous negotiations, commitments and writings with respect to such subject
matter.

 

4. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Peoples’ Republic of China.

 

5. Amendments and Waivers. No amendment, modification or supplement to this
Agreement shall be binding on any of the parties hereto unless it is in writing
and signed by the parties in interest at the time of the modification. No
provision hereof may be waived except by a writing signed by the party against
whom any such waiver is sought. The waiver by any party of a breach of any
provision of this Agreement shall not operate as or be construed as a waiver of
any subsequent breach.

 

6. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but together shall be deemed one and the same
Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers, as of the date first above written.

 
 

CHINA NORTH EAST PETROLEUM HOLDINGS LIMITED

a Nevada corporation

 
 

By: /s/Zhang Yang                          


Its: Chief Financial Officer

 

 
 

/s/ Hong Jun Wang                         

HONG JUN WANG

 
 



 /s/ Guizhu Ju                                   

GUIZHI JU

 

--------------------------------------------------------------------------------

 